Citation Nr: 1636511	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include blocked bilateral arteries. 

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected right inguinal hernia. 

3.  Entitlement to service connection for a left inguinal hernia, to include as secondary to service-connected right inguinal hernia. 

4.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected right inguinal hernia, claimed as adjustment disorder and depression. 

5.  Entitlement to service connection for post aortofemoral bypass residuals, to include as secondary to service-connected right inguinal hernia.

6.  Entitlement to a rating in excess of 10 percent for right inguinal hernia. 

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1969 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in an August 2015 hearing.  The hearing dealt with the issues of entitlement to service connection for a heart disability and entitlement to service connection for a psychiatric disability, both to include as secondary to service-connected right inguinal hernia.  A transcript of that hearing is of record. 


The appeal is REMANDED to the AOJ.


REMAND

The Veteran asserts that his heart disability and psychiatric disability are secondary to his service-connected right inguinal hernia, or have been aggravated by said right inguinal hernia.

There is no VA examination in the record addressing these theories of entitlement.  As such, the Veteran should be provided with one.   

In his May 15, 2014 formal appeal to the Board (VA-9), the Veteran indicated that he wished to appeal the issues of service connection for a left inguinal hernia, increased rating for a right inguinal hernia, service connection for a bilateral leg disability, service connection for a heart disability, and entitlement to a total disability evaluation based on individual unemployability (TDIU).  The Veteran already had a hearing for two of the issues on appeal (from the September 2014 VA-9, which appealed entitlement to service connection for post aortofemoral bypass and service connection for a psychiatric disability).  There is no further correspondence on this matter, and there is nothing in the claims file to show that the Veteran was indeed scheduled for a hearing on the above-mentioned issues.  As such, he should be scheduled for one. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing at a local RO before a Veterans Law Judge (see May 2014 VA-9 in which the Veteran requested such a hearing), as the docket permits and specifically:

a) Notify the Veteran and his attorney of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

b) Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

c) All correspondence pertaining to this matter must be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his heart disability and psychiatric disability.  The entire claims file must be reviewed by the examiner.  All necessary testing should be conducted.

a) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current heart and psychiatric disabilities (if any) are related to the Veteran's active service or to the Veteran's service-connected right inguinal hernia.

b) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current heart and psychiatric disabilities (if any) were aggravated (made permanently worse by) the Veteran's service-connected right inguinal hernia.

c) The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After the above development is completed, readjudicate the claim on the merits.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


